Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.22 Page 1 of 76

EXHIBIT A
Case 3:20-cv-00165-GPC-AGS Document1-3 Filed 01/24/20 PagelD.23 Page 2 6f476t 199)
1 RESTRICTED Case: eee 12/20/2018, ID: 11127319, DktEntry: 8-2, Page 59 of 75

~~

Alien Number: AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
Country: _— India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter : LB) 1383932
QUESTIONS & ANSWERS
The following notes are not a verbatim transcript of this interview. These notes are recorded to
assist the individual officer in making a credible fear determination and the supervisory asylum
officer in reviewing the determination. There may be areas of the individual’s claim that were not
explored or documented for purposes of this threshold screening.

 

| INTERVIEW START TIME: 12:35” foe 7

Q. Do you affirm that you will truthfully, literally, and fully interpret the questions asked and answers
given; that you will not add to, delete from, or comment on the matter to be interpreted; and that you will
notify the officer immediately if you become aware of your inability to interpret in a neutral SAD-Manner
because of a bias against the applicant or the applicant’s race, religion, nationality, political opinion or
membership in a particular social group?

A. IDo

Q. Do you understand that everything is confidential today?
a. yes ;
[INTERPRETER PLACED UNDER OATH]

Hello, my name is Officer El-Roeiy and we’re here because you expressed a fear of returning to your
home country. Do you stil! have that fear?

~yes
OATH ADMINISTERED — Please raise your right hand.

Do you swear to tell the truth, the whole truth and nothing but the truth?
A. Yes.

Thank you. You may put your hand down. The interpreter has been swom in earlier and s/he has
promised to keep everything we discuss today confidential.

Please speak loudly and clearly into the phone. I’m just going to start by asking some questions about
your background information.

Q. What is your full name?
A. [See 1-870]

Q. Have you ever been known by any other names or aliases?
A. No.

Q. Do you have an attorney/consultant to represent you?
A. No.

Q: During this interview, you have the right to be represented. Would you like to have your interview

today by yourself or would you like to reschedule within 2 — 5 business days so that you can have more
time to find an attorney?

000059
19Y
er )

CARER RCEIERES BR PPB HOPS PA al

Alien Number: AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
Country: _— India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter: LB11383932
a. I want to proceed without a lawyer

Q. Are you comfortable continuing without an attorney present?
A. yes
' FORM M-444 RECEIVING AND UNDE ING
Q: You received a form with information about the credible fear process called an M-444 and a list of
attorneys who may be able to represent you for free or a low cost on 8/19/18 — is this correct?
A: yes

 

q. Did you understand the M-444 and the list of low-cost legal providers?
a yes

The interpreter will now explain to you the purpose of this interview.
[PARAGRAPH 1.28, FORM I-870, READ TO APPLICANT]

Q. Do you have any questions about the information just read to you?
a. n0

BACKGROUND/T-870

Q. Are you alone in the room?
A.yes

Q. Do you have any mental or medical conditions or concerns?
A. No.

Q. Are you currently taking any medications?
A. Tam taking blood pressure pills but I didn’t take it today.

Q. How are you feeling today?
A: fine thank you

Q. In what country were you born?
A. [See 1-870]

Q. Are you a citizen of India?
A. Yes.

Q. Are you a citizen of any other countries?
A. No.

Q. Have you ever lived in any other countries?
A. No.

Q. What is your date of birth?

000060
CASE RIESE ECA PEPIB PANNA BGPP A bere

Alien Number: AXXXXXXXX Date: 9/20/18

Name: SINGH Nirvair Asylum Office: ZAC

Country: India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB1 1383932

A. [See 1-870]

Q. Do you speak any other languages besides Punjabi?
A. No.

Q. What is your race or ethnicity (Do you consider yourself to be white, black, Hispanic, indigenous,
Latin)?
A. [See 1-870]

Q. What is your religious affiliation, if any?
A. [ See 1-870]

Q. What was your last address in X?
A. [See 1-870}

Q. Are you married, single, living with a partner (name, citizenship, present location)?
A. [See I-870]

Q. Do you have any children (name, date of birth, citizenship, location)?
A. [See 1-870}

Q. Who would you reside with in the U.S. if you were released (name, relationship, immigration status,
address, telephone)?
A. [See 1-870]

Q. Have you ever served in the military or the police?
A. No.

Q. what is your education level?
@. upto 10" grade

q what was your work in india?
a Iwasa farmer

ENTRY/ENCOUNTER Issues
Q. Records indicate that you last entered the United States on or about 8/17/18 through San Ysidro. Is

that correct?
A. Yes. [See I-870]

Q. Was this the first time you entered the U.S.?
A. Yes.

Q. How many days were you in the U.S, before you were caught?
A. I epplied for asylum.

000061
ent 1DY)
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.26 Page 50K?®
. RESTRICTED Case: Nez, 12/20/2018, ID: 11127319, DktEntry: 8-2, Page 62 of 75

Alien Number: A21§823556 Date: 9/20/18

Name: SINGH Nicvair Asylum Office: ZAC

Country: India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB1 1383932

q. how much did your trip cost to the US?
a. my father gave me the money around 10,000 usd

q. you got all of this money from your father?
a. my father borrowed it from someone

q. what was your fathers work?
a. he is like a senior citizen. 75 years old

_ q. What did he used to do for work?
a. he was a farmer

q. when did you leave india?
a. August 9 2018

SUBSTANCE OF CLAIM

I’m going to ask you some questions about your fear. Take your time, don’t be nervous. Just answer the
best you can. Please answer my questions directly and only answer the question that is being asked.
Please be sure to pause to allow the interpreter time to interpret.

Q. Have you ever been threatened or harmed in india?
A. yes

q. were you threatened or were you harmed?
a. both

q. how many times in total were you threatened?
a. 2 or 3 times on the phone and 2 or 3 times I was beaten.

q. when was the first threat?
a. January 9 2018

q. what happened on that date?

a. I wes coming back after a lecture . 1 was making an announcement about which of the camps activities
were taking place. 4 people came out — they started slapping me and said I must stop giving lectures to
everyone. The people from the surroundings came and made them leave.

q. this was the first threat you received?
a. the first time they beat me on January 9%

q. anything before that?
a. before this they had just been threatening me.

q. where was the lecture you were attending?
a. I was announcing that there was a free camp being organized and to go and listen to them.

000062
- _ -3. Fi 20 PagelD.27 Page 6 F469 199)
“SS RESTRICTED Case: 18 01 POF ab tS EAS S294! bey Page 63 of 75

Alien Number: AXXXXXXXX Date: 9/20/18

Name: SINGH Nirvair Asylum Office: ZAC

Country: — India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB11383932

q- where was the lecture you were attending?
a. my duty was to just tell people about this free camp and encourage them to go.

q. sir you said that you were walking back from a lecture — what lecture?
a. I was announcing where people were going.

q. ok so you did not attend a lecture?
a. no I was just announcing and telling people this.

q. where were you making this announcement?
a. in gessavillage

q. were you alone or with others?
a. I was alone

q. what was in the free camp?
a. operating on people who cannot see.

q- who was running the camp?
a, SAD-Mann party

q- how many times did you make announcement for this party?
a, four times I do it in a month

q. is this during the day or evening or weekend?
a. they will call me and they tell me —I do it mainly in the mornings.

q. who calls you?
a. the party workers

q. how long have you been working for the party?
a. I joined the party in 2017

q. who is the person that contacts you?
a. my brother —janiel singh

q. when you say brother do you mean biological brother?
a. yes my biological brother

q. anyone else in your family part of SAD-Mann party?
a. my brother and j

q- when did your brother join?
a. I don’t know he has been working a long time — at least 5 years.

q- do you do anything else to support the party?

000063
-

Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.28 Page 7 bfé76?t 19Y)
* RESTRICTED Case: MRO, 12/20/2018, ID: 11127319, ee 8-2, Page 64 of 75

Alien Number, AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
‘Country: — India Asylum Officer. Doreen El-Roeiy ZAR 492
Interpreter. LB11383932
a. that is all what I do

q. how did you join the party?
a. my brother helped me join

q. what was that process?
a. there was camp of SAD-Mann party and that i got a chance to meet people

q- how did you officially become part of the party?
a. I told him that I want to work in the party and my job was to go to different villages and make
announcements

q. can you provide me details on how you joined the papers — like if you signed something or talked to a
specific person?
a. they told me that I was a party member and I am the party worker now

q. | am looking for exact details of this process, is there a reason you cannot provide further details on
how you became a member?

a. there are eye checks camps and blood camps — I liked it and thought I should help them.

q. how did you get to the different villages?
a. On motorcycle

q. who told you where and when to go?
a. they called me and said I need to make announcements in the villages

q. who called you?
a. committee members

q. can you give their names?
a. they would say that I am the leader of the committee and you need to go in the following place.

q. do you know their names?
a. I don’t know their names — I just talk to them over the phone.

q. is there a reason why you cannot provide me the detail of these committee member names?
a. it is a big party and they just call you and say they are a party leader

q. who were the local party leaders?
a. I don’t know their names

q. who were the ones you elected in your region?
a. my brother left for dubai — he was the one that introduced me to the leaders

q- who was your district or regional leader?
a. SAD-Mann

000064
:20-cy- 5-GPC-AGS_ Document 1-3 Filed 01/24/20 PagelD.29 Page 8 bf4r60T 15¥)
Case ROSES 18-4017, 12/20/2018, 1D: 11127319, D ntry: 8-2, Page 66 of 75

4

Alien Number: AXXXXXXXX Date: 9/20/18

Name: SINGH Nirvair Asylum Office: ZAC

Country: India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB11383932

q. who was your state or district party leader?
a. SAD-Mann party members come and I make the announcement

q. is there a reason you cannot provide details of your local leaders names?
a. it isa very big party and it is hard.

q. where were you attacked on January 9°?
AI was coming back after making an announcement — near Dilma village

q. who attacked you?
a. BJP party members

q. how do you know they were BJP party members?
a. the person who was driving is the leader and I know him

q. what is he the leader of?
a. it is the area leader for BJP

q. what is his name?

a. Kirpal Singh

q. how do you know him?

a. he is from my year in school

q. what was said to you?
a. they said come join our party and stop making our announcements.

q. were you hurt?
a. they slapped me and punched me and then people came and they helped and stopped the fight.

q. what was the most recent harm you received?
a. I was punched on my nose

q. when was this?
a. January 9”

q. when was the last threat or harm you received?
a, 2018 January 9”

q. Earlier I asked you when was the first threat you received, you stated January 92018. I asked you
when was the last threat you received, and you stated January 9" 2018. Can you explain this
inconsistency?

a, july 5" 2018 —I was only attacked twice. So this was the last date I was beaten.

q. what happened july 5?

000065
+

SARTRE BG PSA NEAR Peo wwe

Alien Number: AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
Country: India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter: LB1 1383932
a. I was coming back after making an announcement

q. where were you?
a. I was again passing by dilma.

' q. what was the announcement?
a. there is a camp and for others to go help with this camp.

q. what was the camp for?
a. eye sight checkup camp

q. how often were the camps?
a. 4 times a month

q. what happened?
a. a car Stopped in front of me and they started beating me. I was unconscious

q. who beat you?
a. BJP party members. They said leave my party and join BJP and that is it.

q. with what?
a. kicking me and punching me.

q. did you recognize any of those who beat you?
a. the same leader and he had 4 people with him

q. what color was the car?
a. white

q. what else was on the car?
a. bjp flags that is it

q. what does that flag look like?
a. it has bjp letters on it.

q. what were your injuries?
a. I was unconscious and the village people found my address and Jeft me home.

q. how did you get home?
a. they brought me home.

q. they brought you home unconscious on your motorcycle?
a. I don’t know — I was unconscious .

q. what were the threats you received before January?
a. Stop making announcement and come join our party

000066
‘

)
Cate RESIRRLEPRE AESOP ROGET OAD D2 PER a

Alien Number: AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC ;
Country: India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter: LB1 1383932

q. how did you get these threats?
a. over the phone

q. which phone?
a. my personal phone

q. who called you?
a. | don’t know but they said they were BJP

q. how many times?
a. like about 10 times.

q. did they threaten you every time?
a. yes. They said stop making announcement and come join our party.

q. earlier I asked you how many threats in total you received and you stated you received 2 or 3 threats on

the phone. Now you stated that you received approximately 10 threats on the phone. Can you explain this
inconsistency?

a I gave you just an estimate of how many times I was threatened.

q. when was the first call?
a. in December I received many calls that is it

q- so all of these calls occurred in one month?
a. yes in one month

q. what did you do after you were attacked in july?
a.

q. did you ever stop working for the SAD-Mann party?

a. I went to the police station with my father and they did not take any report. They called me bad words
and told us to leave,

q. what did you do with your time in july and august?
a. I gave the money SAD-Mann party leader so I could leave in august.

q. who did you give the money to?
a. a guy named harpal signh

q. he helped you leave the country?
a. yes he said I could get a visa and I would be killed if] stay here

q. did you get a visa?
a. yes I got a visa to mexico

000067
‘

A RESIS CSES AS ft ABM SHA HN Baca BE beget eae

Alien Number: AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
Country: India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter: LB11383932

Q. Have you ever been threatened or harmed by anyone else?
A. No just BJP

Q. Besides what we have discussed, are you afraid to return for any other reason?
A. no
WEE

Q, what do you fear will happen to you if you retum to your home country?
a. I will be killed

Q. who would do this to you?
a. BJP party members.

q. how would they know you have retumed to your home country?
a. the leader of the BJP — the local leader — he is in my area.

q. why would they want to hurt you?
a. because I was the one that made announcement for the party

q. what did your brother do for the party?
a. he would also make announcements.

q. anything else?
a no
CAT
Convention Against Torture
q. when exactly did you go to the police?
a. like 2 days after the second attack.
q. what day is that?

a. it would be july 7

q. what exactly did you say to police?

a. they said that you are not telling the truth- no one attacked you—run away from here.

q. what did you say to the police?

a. [ told them that I was attacked and I was unconscious and left there. the police said I lied and called me
bad words.

Q. what were the bad words?
a. they called me a dog and a sister fucker

q. how many police officers did you talk to?
a. I talked to one clerk

10

000068
(184,01 15y)
Case RESTRICTED Caser fé=ca0t7, Aiz6H2018 es Test Bacay reas ue

Alien Number: AXXXXXXXX Date: 9/20/18

Name: SINGH Nirvair Asylum Office: ZAC

Country: India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB] 1383932

q. which station?

a, dilma village

q. were you allowed to make a report?
a. they did not take any report from me no

q- did you try to make a report to police before this at any point?
a. yes I did — they don’t take the report and tell you to leave.

q. when did you go?
a. when I was attacked the first time.

q. who did you speak to?
a. the lead officer who takes reports.

q. was it the same station?
a. dilma yes

q- what exactly was said to you?

a. they called me bad words and told me to leave the station. They said I was a liar and sister fucker and a
dog -- you lie! Leave!

Q. Do you fear you could be harmed in the future by the government, police? ;
A. yes BJP are in the govemment and I fear that they will kill me because I made announcements. The
police will not take my report.

q. did you go to the police by yourself or with another person?
a. with my father both times.

NEXUS QUESTIONS

IT IS POSSIBLE THAT NOT ALL OF THESE QUESTIONS APPLY TO YOU SO PLEASE LISTEN
CAREFULLY

Q. Have you ever been harmed or do you fear harm because of your race or ethnicity?
A. no

Q. Have you ever been harmed or do you fear harm because of your religion?
A. no

Q. Have you ever been harmed or do you fear harm because of your nationality?
A. no

Q. Have you ever been harmed or do you fear harm because of your political opinion?

I

000069
iled 01/24/20 PagelD.34 Page 13 Gert 159)

Cage RESPRICTED Case HEZoTF dissed 18, 15: 41127819, pei 8-2, Page 70 of 75

—*

o

Alien Number; AXXXXXXXX Date: 9/20/18
Name: SINGH Nirvair Asylum Office: ZAC
Country: India Asylum Officer: Doreen El-Roeiy ZAR 492

Interpreter: LB11383932
A. ~ I was attacked already because of this. I fear that BJP members will Kill me. I made announcement

and they hurt me because of this.
q. is there anything unique about you that somebody in your country doesn’t like for which they may
harm you?
a. no
MANDATORY Bars

Q. Have you ever harmed another human being?
A. No.
Q. Have you ever committed a crime in any country?

A. No.

Q. Have you been arrested/convicted/or sentenced for a crime anywhere?

A. No.

Q. Have you ever been associated with a group that uses or has been accused of using violence or other
illegal activities?

A. No.

q- Have you ever been part of a gang or criminal organization?
a no ’

Q. Have you ever been a terrorist or participated in any terrorist related activities?
A. No.

Q. Do you think you could live safely in another area of India?
A. No.

Q. Why not?
A. BJP is part of the government and I wil not be safe anywhere. The local leader knows me personally,

MARY RIAL FACTS OF C

I’m now going to make a summary of the facts of your case. At the end of my summary, I will ask you if
the summary was accurate or not.

Q. Is all of this accurate?
A. yes

12

000070
© RE REFEREE AEP Ga SOBER oath oe

Alien Number: 4215823556 Date: 9/20/18
Name: SINGH Nirvair : Asylum Office: ZAC
Country: India Asylum Officer: Doreen El-Roeiy ZAR 492
Interpreter: LB11383932
CONCLUSION

 

Q. Is there anything else that is important to your claim that we have not yet discussed?
A. [request to the judge. My life is in danger and I should be allowed to Stay.

Q. Did you understand your interpreter today?
A. yes

q, did you understand the questions that I asked you?
a. yes

q. do you have any changes to make to your claim today?
a.no

The interpreter will now explain to you the possible outcomes of your case. Interpreter, please read
Paragraph 3.2 to the Applicant.

[PARAGRAPH 3.2, FORM I-870, READ TO APPLICANT]

This concludes your credible fear interview, Please place the phone on the table, let the official know your
interview is finished, and I wish you the best of luck.

 

[INTERVIEW END TIME:206... "= 4

000071
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.36 Page 15 of 76

EXHIBIT B
-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.37 Page 16 @fsér 159)

 

e 3:20-cv
Cas; RESTRICTED Case: ee 12/20/2018, ID: 11127319, oo 8-2, Page 72 of 75
Anemos [cours ote [SR BEEROETEYoareonane

 

 

 

 

= Uf there is a significant possibility of establishing eligibility for asylum or withholding under 241(b)(3), complete A., B., and C onty,

if there is a significant passibility of establishing eligibdity for protection under the Convention Against Torture, complete A., B., and D only.
© = Uf there is nat a significant possibility of establishing eligibility for asylum or withholding of removal under 241 (b)(3) or for withholding or
deferral of removal under the CAT pursuant to 8 CFR 208.1 6fe) or 208.17, complete Sections A. B.C. and D. unless the claim fails in Section

 

A (Harm) or Section B. (Credibility), in which case, stop and complete Form {-870,
A. Harm (Ifyes 04.1. and/or 42, move oPartB. Ifno tod.1: andA.2, STOP, and complete Form 1-870)

 

1. Has the applicant testified that he or she has experienced past harm in his or her country?

 

Entit(ies): BJP party members

Uf yes. identify any past harm or mistreatment suffered, and identify ail relevant entit(ies). Yes &
Harm: Slapped, Punched, Beaten Unconscious No O
Entii(ies): BJP party members

2. Has the applicant testified that he or she fears future harm if returned to his or her country?

if yes, identify any harin or mistreatment feared, and identify all relevant entitfies). Yes
Harm: Death No DO

 

 

After analyzing ail relevant credibility factors, consider them in the totality of the circumstances) >).

B. Credib ility (Select the appropriate bax and if testimony was partially credible or not credible, then: (1) Identify the credibility factor and
explain the evidence te support it, (2) provide the applicant's explanation, and (3) address ifthe explanation is reasanable for each factor. <

 

Applicant's testimony was eredible: Consideriag the totality of the circumstances and all relevant factors, the applicant’s

lestimony was consistent, detailed, and plausible, Therefore, it is found credible. (Check bax and move to Section C. and/or
D.)

0

 

Applicant's testimony was partially credible: Considering the totality of the circumstances and all relevant factors, the
applicant's testimony was found partially credible. The applicant’s testimony was found eredible regarding the relevant
facts that are sufficient to establish a credible fear. (Check bax, explain, and move to Section C. and/or D,)

 

Applicant's testimony was not credible: Considering the identified credibility issues, the absence of reasonable
explanations for those issues, and taking into consideration the applicant's individual circumstances, the applicant’s
testimony is found not credible under the totality of the circumstances and all relevant factors. (Check box, explain, STOP,
and complete Form 1-870.)

The applicant's testimony was found not credible as it lacked detail on 2 material aspects and had one internal
material inconsistency.

The applicant was asked how many times in total he was threatened in india. The applicant replied “2 or 3 times on
the phone and 2 or 3 times I was beaten.” The applicant later stated that he received approximately 10 phone calls
with threats during the month of December 2087, When confronted, the applicant replied “J gave you just an
eStimate of how many times I was threatened.” This answer is found unreasonable as an estimate that has such a
large discrepancy is not consistent or reasonable. The applicant has a 10" grade level of education, was able to
understand his Punjabi interpreter, and testified that he understood all questions asked by the officer. It is
reasonable for the applicant to answer consistently and accurately when providing testimony under oath concerning
the total number of threats faced in his home country. This inconsistency is material as it concerns the applicant's
past persecution and his ahility to establish a well-founded fear.

SAD-Mann party and that i got a chance to meet people.” The applicant was asked a total of 4 different questions
for further details on how he joined the party, and was unahie to provide more information. When confronted with
this lack of detail, the applicant replied “there are eye checks camps and blood camps - I liked it and thought 1
should help them.” This answer is found to be unreasonable as it does not address the core of the nonconsistency. It
is reasonable to expect an applicant that volunteered-with a political party for approximately 4 times a month since
2017 to provide details on how he joined the party and became a party worker. This tack of detail is material as it
concerns the applicant's political activities in his home country, which is the hasis of his asylum claim.

 

The applicant was asked to provide details concerning his political activities, specifically how he was assigned to

The applicant was asked how he joined the SAD-SAD-Mann party. The applicant replied that “there was camp of

 

 

 

000072
, C250 RES HOSES AR OPERAS, INT DVAPB BAAR Seana GENO

ie

 

make announcements and who told him to make these announcements. The applicant was asked who called him,
their names, and who were his local party leaders. The applicant could not provide names or further details of these
leaders, When confronted, the applicant replied that the party is very big. This response is not found reasonable as
the applicant was a party worker since 2017 and volunteered for approximately 4 times a month. The applicant was
receiving calls from committee members 4 times a moath from 2017 until August 2018. It is reasonable to expect the
applicant to have further details on who calls him, their names, and other descriptions of them. It is also reasonable
to expect an applicant that volunteers for 4 times a month from 2017 until 2018 would be aware of his local party
leaders. In addition, the applicant stated that his brother, who was a member of the party for 5 plus years,
introduced him to the local leaders, yet he was still unable to provide their names of further details.

 

 

C. Persecution (Ifyes to C.l. or C.2, complete C3. Ifnoto C.I. andC.2., completeC.3).. e

ta. Past Persecution: There is a significant possibility the applicant can establish ina full hearing that:
¢ The harm experienced was sufficiently serious to amount to persecution;
© The entity that harmed the applicant was motivated to harm the applicant on account of his or her race, religion,
nationality, membership in a particular social group, or political opinion; and
¢ The entity that harmed the applicant was an agent of the government or an entity that the government was unable
or unwilling to control.

Yes 0
AND No 0

 

I.b. There is no evidence so substantial that the presumption of well-founded fear can be rebutted.

Or

If the presumption of well-founded fear has been rebutted, there is a significant possibility that asylum could be
granted based on: (1) the severity of the past persecution; or (2) a reasonable possibility of other serious harm.

2. Future Persecution: There is a significant possibility that the applicant can establish in a full hearing that:

® The applicant fears harm that is sufficiently serious to amount to persecution;

® The applicant
1) possesses a protected characteristic,
2) of which the feared entity is or could become aware or the feared entity believes that the applicant possess a
protected characteristic,
3) the feared entity has the capability to persecute the applicant,
4) the feared entity has the inclination to persecute the applicant, OR there is a pattern or practice of persecution of
a group of persons similarly situated to the applicant on account of a protected ground; Yes O)

e The entity would be motivated to harm the applicant on account of his or her race, religion, nationality, No 0
membership in a particular social group, or political opinion;

® The entity that would harm the applicant would be an agent of the government or an entity that the goverment
would be unable or unwilling to control; and

* Under all the circumstances, it would not be reasonable for the applicant to relocate within the applicant’s country
to avoid future persecution.

3. Written Analysis:

 

 

 

Race Religion Nationality Membership in a Particular SocialGroup 0) Political Opinion O
Uf credible fear of persecution established, identify the protected ground and specify:

As needed, provide a brief reasoned analysis, Focus on determinative factors, applying the eligibility elements to the facts.

 

 

 

D. Torture (Make aselection in DJ. and, as needed, complete D2) *: 5 er

 

000073
; z - {1-3 Filed 01/24/20 PagelD.39 Page 18 (f37/6or 15y)
» AS RESPRICTED Case NERO TP TOA’, 1D: 11127319, Dktenoy: 8.2, Page 74 of 75
\ a

\

 

+i here is § significant possibility the applicant can establish In fi that:
® The feared harm would be specifically intended to inflict severe pain or suffering on the applicant;
@ The feared harm would constitute severe physical or mental pain or suffering:
e The feared harm would be inflicted by or at the instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity;
© The applicant would be in the offender's custody or physical control; and
The harm would not arise only from or be inherent in or incidental to lawful sanctions.

In making this determination, the following evidence must be considered: Yes OQ
© Evidence of past torture inflicted upon the applicant: No 0
* Evidence that the applicant could relocate to a part of the country of removal where he or she is not likely to be
tortured:

© Evidence of gross, flagrant or mass violations of human rights within the country of removal; and
other relevant information regarding conditions in the country of removal.

If the applicant has demonstrated that there is a significant possibility of establishing past torture AND there are no changes

in circumstances so substantial such that the applicant does not have a credible fear of torture, the applicant will be found to
have established a credible fear of torture.

 

 

D.2. Written Analysis: As needed provide a brief reasoned analysis. Focus on determinative Jactors, applying the eligibility elements
to the facts.

 

 

 

000074
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.40 Page 19 of 76

EXHIBIT C
; 7 z - nt 1-3 Filed 01/24/20 PagelD.41 Page 20 (f17/60t 15y)
Case RESEMICTH GRE ferb0 7, 12/20/2018, ID: 11127319, ‘oi 8-2, Page 54 of 75

eee cewey | Record of Determination/Credible Fear Worksheet
SSS aasssaanessnennuennse mate CC

   

 

IRA ZAC A2TS823556 SINGH

Doreen

 

All statements in italics must be read to the applicant

   

 

 

 

SECTION I; INTERVIEW PREPARATION
Mt g/i7/18 12 San Ysidro

Date of arrival [MM/DD/YY] Port of arrival
13 B/IT/TR 14 BS Calzada ¢

Date of detention [MM/DD/YY] Place of detention -
IS g/9o/ig - 1 WA

Date of AO orientation [MM/DD/YY] if orientation more than one week from date of detention, explain delay
17 oposig 18 telephonic

Dale of interview [MM/DD/YY] Interview site
19 Applicant received and signed Form M-444 and relevant pro bono list on o/

Date signed [MM/DD/YY]

1.10 Does applicant have consuhant(s)? [] Yes [J No

Lit If yes, consultant(s) name, address, telephone number and relationship to applicant

NA

1.12 Persons present at the Interview {check which apply)

143 ([] Consultants)

4] Others):

is) Bg No one other then applicant and asylum officer
1.16 Language used by applicant in interview: Punjabi
iy LB 32 BI Yes [] No 12:35 2:05

Interpreter Service, Interpreter ID Number. Interpreter Has Forms : Time Started Time Ended
1.18 C) Yes [J No

Interpreter Service, Interpreter ID Number, Interpreter Has Forms Time Started Time Ended
19 O Yes [J No

Interpreter Service, Interpreter 1D Number. Interpreter Has Forms Time Started Time Ended

120 [X] Interpreter was not changed during the interview

121 [7] Interpreter was changed during the interview for the foliowing reason(s):

122 [] Applicant requested » female interpreter replace a male interpreter, or vice versa

123° ([) Applicant found interpreter was not competent 124 [[) Applicant found interpreter was not neutral
125 [[] Officer found interpreter was not competent 126 [[) Officer found Interpreter was not neutral
127 [[] Bad telephone connection

[X] Asylum officer had the interpreter read the following paragraph to the applicant at the beginning of the interview:

The purpose of this interview is to determine whether you may be eligible for asylum or protection from removal to a country where
you fear persecution or torture. | am Soing to ask you questions about why you fear returning to your country or any other

128

Form 1-870 (Rev. 11/21/03) N Page I

000054
Coe REBTRETESS RE APRON ERI are

 

 

 

 

Alien’s File Number: AXXXXXXXX
SECTION Hl: B IC IN JON
21 SINGH
Last Name/ Family Name [ALL CAPS}
22 Nirvair  . te
First Name Middle Name
24 3725/71 25 Gender [J Male [] Female
Date of birth [MM/DD/YY]
26 = Wa
Other names and dates of birth used
27 India 28 India
Country of birth Country (countries) of citizenship (list all)
29 — Lubana india
Address prior to coming to the U.S. (List Address, City/Town, Province, State, Department and Country).
2.10 Lubana 211 Sikh 212 Punjabi
Applicant's race or ethnicity Applicant's religion All languages spoken by applicant
2.13 Marital status: (J Single Married [[] Legally separated  [[] Divorced [) Widowed
214 Did spouse arrive with applicant? Cl Yes (No
215 Is spouse included in applicant's claim? [[] Yes J No
216 If currently married (including common law marriage) list spouse's name, citizenship, and present location (if with applicant,
provide A-Number):
Balwinder Kaur, India, India,
217 Children: = AJ Yes [J No
218 List any children (Use the continuation section to list any additional children):
Date of birth Name Citizenship Present location (ifw/PA, Did child is child
MIDLVYY list A-Numbers) arrive with —included in
oe ) PA? PA’s claim?
i i O 8 QO EI
4/4/08 Manpreet Singh India India Yes No Yes No
: ‘ O 8g By
S/6/09 Anjupreet Guur India India Yes No Yes No
2.19 — Does applicant claim to have a medical condition (physical or mental), or has the officer observed any indication(s) that a
medical condition exists? If YES, answer questions 2.20 and 2.21 and explain below. O) Yes No
None
220 Has applicant notified the facility of medical condition? ; () Yes [J No
221 Does applicant claim that the medical condition relates to torture? OO Yes (9 No

Does the applicant have a relative, sponsor or other community ties, including spouse or EK) Yes J No
child already listed above?

223s IF YES, provide information on relative or sponsor (use continuation section, if necessary):

Unknown Mother's Friend
Name Relationship

New York 9173029488
Address Telephone Number

Form 1-870 (Rev. 11/21/03) N Page 2

000055
7 > - nt 1-3 Filed 01/24/20 PagelD.43 Page 22 6flPeT 15Y)
Case REO MIOTH GES Rear fdRlzoi8, ID: 11127319, DktEntry: 8-2, Page 56 of 75
f

©

Alien’s File Number: «A_Numbers

 

 

 

 

(J Citizen (] Legal Permanent Resident (Other:

ECTION Ifl: DI TE
The following notes are not a verbatim transcript of this interview.
These notes are recorded to assist the individual officer in making a credible fear determination
and the supervisory asylum officer in reviewing the determination.
There may be areas of the individual’s claim that were not explored or documented for purposes of this threshold screening.

31 oa Have you or any member of your family ever been mistreated or threatened by anyone in any country to which you may be returned?
) Yes (€] No

See interview notes

b. Do you have any reason to fear harm from anyone in any country to which you may be returned?
& Yes [J No

See interview notes

¢. §f YES to questions a and/or b, was it or ts lt because of any of the follawing reasons? (Check each of the follawing baxes that apply).
CJ Rae [] Religion ( Nationaliy [ Membership in a particular social group EI Political Opinion

See interview notes

32 Bd At the conclusion of the interview, the asylum officer must read the following to applicant:

Ifthe Department of Homeland Security determines you have a credible fear of persecution or torture, your case will be
referred to an immigration court, where you will be allowed to seek asylum or withholding of removal based on fear of

questions?
See Interview Notes

33 && At the conclusion of the interview, the asylum officer must read a summary of the claim, consisting of the responses to Questions
3.1 a-t and information recorded in the Additional Information/Centinuation section, to applicant.

*¥4tT ped Question and Answer (Q&A) interview notes and a Summary and analysis of the claim must be attached to this form for

Form 1-870 (Rev. 11/2103) N Page3

000056
01/24/20 PagelD.44 Page 23 0f26ot 15y)

-3 Filed
Cage Rec PSPS O48, ib: 44127319, ro 8-2, Page 57 of 75

 

Alien’s File Number: «4_Number»

SECTION IV: CREDIBLE FEAR FINDINGS

A. Credible Fear Determination:
Credibilin
withholding ofremeralthearing. Applicant found credible

420 Applicant found not credible because (check boxes 4.3-4.5. which apply):

 

 

 

  

3 Testimony was internally inconsistent on material issucs.

44 BJ Testimony lacked sufficient detail on material issues.

45 Testimony was not consistent with count conditions on material issues,
. ry

Nexus
6 OD Rae a7 Religion 48 [] Nationatiy 49 [J Membership in @ Particular Social Group
(Define the social group):

4:10 [] Political Opinion 4.11 [] Coercive Family Planning {CFP} 412° [] NoNexus

Credible Fear F inding
413° (Credible fear of persecution established.
OR
414 (Credible fear of torture established.
OR
415° [] Credible tear of persecution NOT established and there is nota significant possibility that the applicant could establish eligibility for
withholding of remoyal or deferral of removal under the Convention against Torture.
B. Possible Bars:

4.16 O Applicant could be subject to a bar{s) to asylum or withholding of removal (check the box(es) that applies and explain on the
Continuation sheet):

4.17 —] Particularly Serious Crime 4.418 Cy Security Risk Ao CT Aggravated Felon
4200 []  Perseeutor 4210] Terrorist 422 (] Firmly Resettted
423° ([] Serious Non-Political Crime Outside the United States

424° EY Applicant does not appear to be subject toa bar{s) to asylum or withholding of removal,

Cc. Identity:
4250) Applicant's identity was determined with a reasonable degree of certainty (check the box(es) that applies):

426 BX) Applicant's own credible Statements. (If testimony is credible overall. this will suffice to establish the applicant's identity with a
reasonable depree of certainty).

427 (1 Passpon which appears to be authentic.
428] Other evidence presented by applicant or in applicant's file (List):

 

 

429° [7] Applicant's identity was not determined with a reasonable degree of certainty. (Explain on the continuation sheet.)

SECTION Vv: ASYLUM OFFICER / SUPERVISOR NAMES AND SIGNATURES
31 D.EI-Roeiy ZAR49? 5.2 33 9/20/1

T oe PD
Asylum officer name and ID CODE (print) Asylum oficd si alu Decision date
4 MM, Dhara ZAR AUD 5.5 AA. “42> 5.6 9 f23))6

Supervisory asylum ollicer name Supervisor's signature Date supervisor approved
decision

Form 1-870 (Rev. 11/21/03) N Page 4

000057
-3 Filed 01/24/20 PagelD.45 Page 24 ofZ6ot 15y)
Case RESERAAS GRE Texsor A taatledi8 Ib: 11127819, Dxtenty: 8-2, Page's8 of 75
{

 

 

Alien’s File Number: «A_Numbers

 

 

ADDITIONAL INFORMATION/CONTINUATION

 

Additional Notes:

 

 

 

 

Form §-870 (Rev. 11/21/03) N Page 5

000058
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.46 Page 25 of 76

EXHIBIT D
-Cy- -GPC-A Document 1-3. Filed 01/24/20 _PagelD.47 Page 26.4 76 14)
PSPRIGTED se 18.8517 13720/2018, ID: 11127319, DktEntry’ 8-2, Page 49 of 75
{

Record of Sworn S. .ement in Proceedings
US. Department of Homeland Sceerity under Section 235(b)(1) of the Act

Office, IMPERIAL BEACH, CA, BORDER PATROL File No:-4225 823 586
STATION Event Mo:

Suement by; NIRVAIR BINGE

in the case of NIRVAIR. SINGH

Date of Bint; 03/25/1972 Gendes (select one): [Male |Femate

DaecAugust 19, 2018

BORDER PATROL AGENT

____Employed by TRANSLATORS AND INTERPRETERS I

 

 

 

 

Pam en officce of the United Stxtes Department of Homeland Security. 1am authorized to edminister the immigration
laws and to take sworn statements. | want to take your sworn statement regarding your application for admission to the
United Siaies. Before II take your ststement, | also want t explain your rights, and the purpose and consequences of this

You do pol zppear to be admissibie or to have the required legal papers authorizing your admission to the United States.
This may result in your being denied edmission and Immediately returned to your home country without a hearing. fa
decision is made to refuse your admission into the United Sistes, you may be immedistely removed from this country, and if
#0, you may be barred from reemiry for e period of 5 years or fonges.

This may be your aly opportunity to present information to me and the Department of Homeland Security to make a
decision. [1 is very important that you tell me the truth, Ifyou lie or give misinformation, you may be subject to criminal or
civil penalties, or barred from recetving kmmigration benefits ot relief now or ia the future. :

Except as | will explain to you, you are nat entitled to « hearing or review,

US. law provides protection to certain pessoas who face persecution, harm or torture upoa return to their home country.
Ifyou fear or have a concern about being removed from the Unied States or ebout being sent home. you should tell me
so during this interview because you may not have another chance. ‘You will have the opportunity to speak privately
and confidentlally to another officer about your feer or cancer. That officer will determine if you should remain. ta the
United States and not be removed because of that fear,

Until a decision is reached in your case, you will remain in the custody of the Department of Homeland Security.

Any siaiement you make may be used agains! you in this or any subsequent administrative proceeding.

Q. Do you understand what I have said to you or what you have read?

A. Yes.

Q. Do you have any quaationsa?

A. No.

Q@. Do you swear or affirm that all statements you are about to make are true and

complete?
A. Yes.

Q. What is your true and complete nama?

A. Nirvair Singh. Sa
Q. Have you ever used any other names? If so, what names?
A. No.

Q. What is your date of birth?
A. 3/25/1971

Q- Have you ever used any other dates of birth? If so, please list them,
+». (CONTINUED ON I=831)

Page | of 4 SSA (0801007)

000049
113 Of 19Y)

RESTRICTED ase: T8017, PUI AoA A Renee, Hig sor spt 76

ms “oo

Continuation Page for Form IGG7A

 

US. Department of Homeland Security

  
 

   
    

 
  

 

 

August 19, 2018
Event No: IMB1808000191 ,

 

Q. Bo yeu have any tattoos?

A. Ho.

Q. In what country, city, and state/district were you bern?

A. Nurpur, Lubana, India.

Q@. What country or countries are you a citizen of?

A. taodia.

Q. What is your current address (CITY, PROVINCE/DISTRICT, COUNTRY)?
A. Nuxpur, Lubans, India.

Q. Are you, or were you ever married? What is/was your spouse's nama, nationality, and
whare does ha/she live?

A. Yes. Salwinder Kaur. Indian.

Q. Do you have any children? If se, what ave their nanea, nationalities, and where de they
Live?

A. Ho.

Q. What im your father's nano?

A. Harijan Singh.

Q. What is your mother's name?

A. Manjeeat Kaur.

Q. What country or countries are your parents citizens of?

A. India.

Q. In what country, city, state ar province do your parents xesida?
A. Lobana, India.

Q@. What is the nam of the last school you attended?

A. Radha gous School.

Q. What is the name of the last church/temple/mosque you attended?
A. Maliga Templa.

Q. What is your religion?

A. sikh.

Q@. How much money do you have in your possession?

A. 400 USD.

@. Do you spask English?

A. Ho.

@. When and where did you learn to speak English?

A N/A

@. What other languages can you speak, read or write?

A. Rone.

@. Bo you have any family or friends that live in the United Statas? If so, what are
their names, and where do they live?

A. My mother has a friend in New York.

@. Do you have a passport? If not, where ia it, and/or when was the last time you had
possession of it?

A. Ro.

Q@. When did you lesve your hone country?
A.

A through on your way to the United States and

 

 

Citta
BORDER PATROL AGENT

 

 

 

 

of __4__. Pages

 

Form I-83! Continuation Page (Rev. 08/01/07)

000050
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed .01/24/20_ Pagel ee
. RESTRICTED Case: te,z3017 eae a i: 1IoPH1S Dente Bee Page: ageeRot 76

on on

US. Department of Homeland Security Continuation Page for Form ____—2867A_

 
   

ile Ni

Date
SINGH August 19, 2018
Event No: IMB1s0scc01s1

A. india, Russia, cuba, Maxice.
Q. Did you stay in any of theea countries more than & days?

A. Ho.

@. Did you work in of those countries?

A No.

Q. Mave you avery applied for refugee or asylum states in any other country?
A Wo.

a. Are you in possession of any immigration documents that allow you to enter or remain in
the United States legally?

A. Bo.

Q. Have you ever applied for any immigration status in the United States?

A. Ho.

Q. Do you have any petitions filed on your behalf to enter or resin in the United States?
A. Ho.

a. Why did you choose to enter the United States illegally and not obtain a visa?

A. I feared for sy life.

Q. Yor what purpose did you enter the United States Sllegally?

A. I feared for my life in India.

Q@. Did you leave your country to find better exployment?

A. Ho.

Q. When you left your home country, what was the final destination on the plane ticket?
A. Ruseia.

Q. What type of visa did you use to enter that country?

A. On arzival.

Q. Did you ever plan on staying in that country?

A. Ho,

Q. What was your final goal; to get out of your home country, or to cone to the United
Staten?

A. My life will be safe here.

Q. If you are out of your heme country, are you safe?

A. Yea.

Q. What was your intendad destination in the United States?

A. Kew York.

q. How much did you or your femily/friends pay for you to ba smuggled to the United
States? 10 600 UaD

A. I do not know that. My family aszanged for me to be smuggled.

@. Whet are the names, addresses, phone numbers, email addresses, atc., of those who
assisted you or smuggled you to the United States?

A 6pT do not know.

Q. Did you ensomter any corrupt government officials at any point during the trip? If so,
when and where? Do you remember any of their nanos?

A. Ho.

Q. Did any of your smugglers ever provide you with official, or otherwise fraudulent travel
documents? I€ so, how did they provide those documents to you?

A. Ne.

Q@- How moh did you be mmuggled into the United States?

A. X do not know.
EC ——_—.

pL A ni a
7

3_ of __4_ Pages

 

 

 

 

Form 831 Continuation Page (Rev. 08/01/07)

000051
-

Case 3:20-cv-00165-GPC-AGS Document 1-3, Filed 01/24/20. PaglD.50 Page Za bt 76199)
"RESTRICTED Gaze: fer23017, 13/202018, 1D: 11427319. Didentry 8-2, Page

om a

US. Department of Homeland Security Continuation Page for Form ___— 867A

 

 

A. < do not kiow.

Q. How did you or your family acquire those funds?
A. I do net know.

Q. Do you know anyone alse who has been smuggled inte, or who has attempted to be snuggled
inte the United States?

A. Ho.

Q. When and whera did you last enter the United states illegally?

A. Earlier today.

Q. Were you inspected by immigration officers at a Port of Entry?

A. He.

Q. Have you ever been spprehended by any lew enforcement officers in the United States,
your country of citizenship, oz any other country?

A. Mo.

Q. How many times have you been apprehended by the United States Border Patrol for entering
the United States illegally?

A. This is the first time.

Q. What happened after the United States Border Patrol apprehanded you?

A. They brought me here.

Q. Have you ever been presented bafore an Immigration Judge?

A. Ho.

Q. Are you a member of a political party? Ig so, which ona?

A. Yes, the Shiremani Akali Dal.

a. Do you have any proof that you ara member of that political party?

A. No.

Q. Do you hava any proof that any opposing political parties have harmed or threatened to
barn you (police reports, hospital records, eta.).

A. No.

Q@. Have you ever been harmed in your home country?

a Yes. The BJF beat nme.

Qo. Have you ever bean harmed in any other country?

A. Wo,

Q. Were you advised of your consulate righta (TIME: 02:23 a.m.)? NS
A. Yas.

Q@. Again, do you want to spesk to a consulate officex?

A. Ne.

= /
Ll sas ieeiae

—4__ of __4__ Pages

 

 

 

 

 

 

Form 1-831 Continuation Page (Rev. 0841/07)

000052
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.51 Page 3d UF 96199)
‘ RESTRICTED social ian ‘ubisciamaeiaiaio ID: 11127319, rer 8-2, Page 53 of 75

Jurat for Recoru-of Sworn Statement in
US. Department of Homeland Security Proceedings under Section 235(b)(1) of the Act

———z————————————_—_——__——————_—_———————

Q: Why did you leave your home country or country of last residence?
AT FRAR FOR MY LIFE.

Q. Do you have any fear or concern ebout being returned to your home country or being removed from the United States?

“

Q. Would you be harmed if you are returned to your kame country or country of last residence?

 

 

AYES.
Q. Do you have any question or is there anything else you would likes to add?
A®.

Ihave read (or bave had read to me) this statement, consisting of 2 pages (including this page). 1
siete that my answers are ire and correct to the best of my knowledge and that this statement fs a full,
true and correct record of my interrogation on the date indicated by the shove named officer of the
Departuica of Homeland Seourity. I have initialed each pege of thie statement (and the

corrections noied on page(s) }

M/:RVAIRE NG)

Signatures NIRVAIR SINGH

Sworn and subscribed to before me ot IMPERIAL BEACH, CA,.,BORDER PATROL STATION
on. st 19, 2016

 

 

Page _2 of 1__ basTD (OROLOT)

000053
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.52 Page 31 of 76

EXHIBIT E
"

CRESS TEBESRE RS PHEHERE to PPHRIB cRADID-S, Pagerwt

U.S. Department of Homeland Security . Notice of Referral to Immigration Judge

 

 

 

 

 

 

 

 

C/O DHS Otay Mesa Detention Center Date
7488 Calzada de la Fuente, San Di CA 92154
” - DEPARTMENT OF JUSTIC SEP 2 6 2018
j EXECUTIVE OFFICE FOR [AcFile
: IMMIGRATION REVIEW AXXXXXXXX
Name SINGH, Nirvair SEP'96 208 [oO ma
At San Ysidro, CA Port of Entry; afoor OTAY MESA (OTM) :
ee 4
To immigration judge: ;
& 1. The above-named alien has been found inadmissible to the United States and ordered removed pursuant to section 235(b\(1) of the

Go oe. &

0

Immigration and Nationality Act (Act). A copy of the removal order is attached. The alien has requested asylum and/or protection
under the Convention against Torture and the matter has been reviewed by an asylum officer who has concluded the alien does not
have a credible fear of persecution or torture. The alien has requested a review of that determination in accordance with section
235(b)( 1MKB)GiiMIID of the Act and 8 CFR § 208.30(g).

2. The above-named alien arrived in the United States as a stowaway and has been ordered removed pursuant to section 235(aX(2) of
the Act. The alien has requested asylum and/or withholding of removal under the Convention against Torture and the matter has
been reviewed by an asylum officer who has concluded the alien does not have a credible fear of persecution or torture. The alien
has requested a review of that determination in accordance with section 235(b 1X BXiiiXIEL) of the Act.

3. The above-named alien arrived in the United States in the SAD-Manner described below and has requested asylum and/or
withholding of removal under the Convention against Torture. The matter is referred for a determination in accordance with 8 CFR §
208.2(c). Arrival category (check one):

C) Crewmember/applicant [] Crewmember/refused Cj Crewmember/landed
C) Crewmember/violator (1 VWPvapplicant [1] vwP/violator
CJ 235(c) order LJ  $-visa nonimmigrant Cl Stowaway: credible fear determination attached

4. The above-named alien has been ordered removed by an immigration officer pursuant to section 235(bX1) of the Act. A copy of
the removal order is attached. In accordance with section 235(b1 XC) of the Act, the matter is referred for review of that order, The
above-named alien claims to be (check one):

a United States citizen ; C) a tawful permanent resident alien
an alien granted refugee status under section 207 of the Act C analien granted asylum under section 208 of the Act.

5. The above-named alien has been ordered removed pursuant to section 238(b) of the Act, or the Department of Homeland Security
(DHS) has reinstated e prior exclusion, deportation, or removal order of the above-named alien pursuant to section 24 1(aX5) of the
Act. A copy of the removal order and, if applicable, the notice of reinstatement, are attached. The alien has expressed fear of
Persecution or torture and the claim has been reviewed by an asylum officer who has concluded the alien does not have a reasonable
fear of persecution or torture. The alien has requested a review of that determination in accordance with 8 CFR §§ 208.31(f) and (g).

6. The above-named alien has been ordered removed pursuant to section 238(b) of the Act, or the DHS has reinstated a prior
exclusion, deportation, or removal order of the above-named alien pursuant to section 241(a)(5) of the Act. A copy of the removal
order and, if applicable, the notice of reinstatement, are attached. The alien has expressed fear of persecution or torture and the claim
has been reviewed by an asylum officer who has concluded the alien has a reasonable fear of persecution or torture. The matter has
been referred for a determination in accordance with 8 CFR § 208.3 1(c).

7. The Secretary of Homeland Security has determined that the release from custody of the above-named alien who is under a final
order of removal would pose a special danger to the public according to the standards set in 8 CFR § 241.14(f(1). The DHS has
therefore invoked procedures to continue the alien’s detention even though there is no significant likelihood that the alien will be
removed from the United States in the reasonably foreseeable future. The matter is referred to the immigration judge for a review of
this determination in accordance with 8 CFR § 241.14(g).

Page 2 of 2
Form 1-363 [Rev.08-DL/07)

000045
109 Of 159)

CASES PRET ED CAE Tee PISO ee ee IOP! “6
La

Cin nian tnigtionSences Notice of Referral to Immigration Judge

this determination in accordance with 8 CFR § 241.14 (g).

 

NOTICE TO APPLICANT
You are ordered to report for a hearing before an Immigration judge for the reasons stated above. Your hearing is scheduled on:

TBD AT TBD - You are to appear at: EOIR, Site to be determined In San Diego
(@ate) (Time)
EOIR, Site to be determined In San Diego

(Compkte Office Address)

EI You may be represented in this proceeding, at no expense to the government, by an attomey or other individval authorized and
qualified to represent persons before an Immigration Court. If you wish to be so represented, your attomey or representative should
appear with you at this hearing. In the event of your release from custody, you must immediately report any change of your address to
the Immigration Court on Form EOIR-33, which is provided with this notice. If you fail to appear for a scheduled hearing, a decision
may be rendered in your absence.

You may consuit with a person or persons of your own choosing prior to your appearance in Immigration Court. Such consultation is
at no expense to the government and may not unreasonably delay the process.

 

CERTIFICATE OF SERVICE

bj The contents of this notice were read and explained to the applicant inthe Puniasi

I ge.
Be) An original of this notice was delivered to the above-named applicant by the undersigned on EP 26 eui8 and the alien has
been advised of communication privileges pursuant to § CFR 236.1€. Delivery was made:

HZ] inperson C] _ by certified mail, return receipt requested #

Se ita

(Signature and title of the immigration officer)

{] _ by regular mail

 

Attachments to copy presented to immigration Judge:

EI Passport E] Form J-866

[] Visa [J Form 1-869

EO Form I-94 . [J Form 1-898

CO} Forensic document analysis (] Asylum officer’s reasonable fear determination worksheet (1-899)
(1 Fingerprints and photographs M1 Asylum officer's credible fear determination worksheet (1-870)
C} EOI-33

{) FOR 8 CFR 241.14() CASES ONLY: Written statement including summary of the basis for the Secretary’s determination to
—s the . detention, and description of the evidence relied on in finding the alien especially dangerous (with supporting
locuments attached).

C] FOR 8 CFR 241.14(f) CASES ONLY: Written notice advising the alien of Initiation of proceedings and informing alien of
procedures governing the Reasonable Cause Hearing at 8 CFR 241.14(h).

Other
Specify): = Trreccies Notes

Page 2 of 2
Form 1-863 (rev, 08/01/07)

000046
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.55 Page 34 of 76

EXHIBIT F
11

TEPC AS SAR oF ATER Hah grr

t

U.S. Department of Homeland Security Notice and Order of Expedited Removal

 

 

DETERMINATION OF INADMISSIBILITY gyent No:1™481808000191

File No: 4215 823 556

 

Date: August 19, 2018

In the Matter of: NIRVAIR SINGH

Pursuant to section 235(b)(1) of the Immigration and Nationality Act (Act), (8 U.S.C. 1225(b)(1)), the
Department of Homeland Security has determined that you are inadmissible to the United States under
section(s) 212(a) O (6)(C)(); 0 (6)(C)(ii); BAND); O (MAMA; O (7B); and/or O (7(B)AD

of the Act, as amended, and therefore are subject to removal, in that:

1. You are an immigrant not in possession of a valid unexpired immigrant visa, reentry
permit, border crossing card, or other valid entry document required by the Immigration
and Nationality Act. You are not a citizen or national of the United States, you are a
native of India and a citizen of India, and on August 17, 2018, you illegally entered the
United States at/near San Ysidro, California, and you were not inspected by an Immigration

 

 

Officer.
DAVID NGUYEN LL
BORDER PATROL AGENT

Name and title of immigration officer (Print) Signature of immigration officer

 

ee

ORDER OF REMOVAL
UNDER SECTION 235(b)(1) OF THE ACT

Based upon the determination set forth above and evidence presented during inspection or examination pursuant
to section 235 of the Act, and by the authority contained in section 235(b)(1) of the Act, you are found to be
inadmissible as charged and ordered removed from the United States.

Mark Paramo, SDDO wahel oie
Name and ttle of immigration officer (Print) Signature of immigration
&- pate, Sovo ee,

Kame and title of supervisor (Print) "Signature of supervisor, if available
(1 Check here if Supervisory concurrence was obtained by telephone or other means (no supervisor on duty).

 

CERTIFICATE OF SERVICE

I personally sery. € original of this notice upon the above-named person on | Wl aor?

(Date)

  
 

 

 

 

Farm 1-860 (Rev, 08/01/07}

000047
e
ase: 18-/3017, D: 11127319, DktEntry: 8-2, Page 48 of 75

=

:20-cv- : - t1-3 Filed 01/24/20 PagelD.57 Page 36'df! #3 19¥)
eC PEY ESE EPS 1 PUEDE

cans

d

Record of Negative Credible Fear Finding
U.S. Department of Homeland Securi

U.S. Citizenship and Immigrotion Serviess and Reg uest For Review by Immigration J udge

Alien File Number: AXXXXXXXX

1. To be explained to the alien by the asylum officer:
U.S. Citizenship and Immigration Services (USCIS) has determined that you do not have a credible fear of persecution or torture
pursuant to 8 CFR 208.30 for the following reason(s):
A. You have not established a credible fear of persecution in your country of nationality, country of last habitual residence, ora
country to which you have been ordered removed because:
[-] You have not indicated that you were harmed in the past and you have not expressed fear of future harm.
([} There is no significant possibility that you could establish in a full hearing that the harm you experienced and/or the harm
you fear is on account of your race, religion, nationality, political opinion, or membership in a particular social group.
[[] You have not indicated that you were harmed in the past, and there is no significant possibility that you could establish in
a full hearing that the harm you fear is well founded.

[] There is no significant possibility that you could establish in a full hearing that the harm you experienced or fear was/is
sufficiently serious to amount to persecution.

There is no significant possibility that you could establish in a full hearing that the entity that harmed you or would harm
Bn
you was/is an agent of the government or an entity the government was/is unable or unwilling to control,

AND

OQ You have not established a credible fear of torture in a country to which you have been ordered removed because you have not
established that there is a significant possibility that:
[_] You would suffer severe physical or mental pain or suffering,
[-] The harm you fear would be specifically intended to inflict severe physical or mental pain or suffering.

[_] The harm you fear would be inflicted by or at the instigation of, or with the consent or acquiescence of, a public official
or other person acting in an official capacity.
[[] The harm you fear would be inflicted while you are in the custody or physical contro of the offender.

[] The harm you fear would not arise only from, would not be inherent in, and would not be incidental to, lawful sanctions,

B. & Considering the totality of the circumstances and all relevant factors, you have not established that your testimony is credible.

If you request that an Immigration Judge review this decision, you will remain in detention until an Immigration Judge reviews your
case. That review could occur as long as 7 days after you receive this decision.

If you do not request that an Immigration Judge review the decision, you may be removed from the United States immediately.
2. To be completed by the alien:

Bg Yes, } request immigration Judge review of the decision that I do not havea credible fear of persecution or torture.

1 No, Ido not request Immigration Judge review of the decision that I do not have a credible fear of persecution or,torture.

SINGH Nirvair Miwa Sunt

 

 

Applicant's Last Name/ Family Name (Print} Applicant's First Name (Print) é licant’s 6 7018
A SA DETEqGEUSES
Asylum Officer's Last Name (Print) Asyltim Officer's First Name, (Print) Date
The contents of this form were read end explained to the applicant in the Yontags language

 

interpreter Used: L: sab ra Ge
By telephone (list interpreter service ID number used Tym 1al

faperson(L_ certify thet fam fluent in both the and English languages. { interpreted the above information completely and
accuretely tc the alien}

 

 

Interpreies's Signalure Date
Form £-869 (02/15/17)

000048
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.58 Page 37 of 76

EXHIBIT G
-20-cv-00165-GPC-AGS_ Document 1-3 Filed 01/24/20 PagelD.59 Page 38 t8¥6rt 15y)
: WOR REST \CTED Case: ae 12/20/2018, ID: 11127319, cr 8-2, Page 75 of 75
\.../.5. DEPARTMENT OF HOMELAND SECUL..<
NOTICE TO ALIEN ORDERED REMOVED/DEPARTURE VERIFICATION

A-File No: 215 823 556
Date: 08/19/2018

ye &

 

 

Alien's name: NIRVAIR SINGH

 

You have been found to be inadmissible to the United States under the provisions of section 212(a) of the Immigration
and Nationality Act (Act) or deportable under the provisions of section 237 of the Act as a Visa Waiver Pilot Program
violator. In accordance with the provisions of section 212(a)(9) of the Act, you are prohibited from entering, attempting to
enter, or being in the United States

For a period of 5 years from the date of your departure from the United States as a consequence of your having been
found inadmissible as an artiving alien in proceedin gs under section 235(b)(1) or 240 of the Act.

(] For a period of 10 years from the date of your departure from the United States as a consequence of your having
been ordered removed in proceedings under any section of the Act other than section 235(b)(1} or 240, or of being
ordered excluded under section 236 of the Act in proceedings commenced prior to April 1, 1997.

(] For a period of 20 years from the date of your departure from the United States as a consequence of being found
inadmissible and being previously excluded, deported, or removed from the United States.

[[] At any time because in addition to being found inadmissible, you have been convicted of a crime designated as an
aggravated felony.

After your removal has been effected, you must request and obtain permission from the Secretary of Homeland Security
to reapply for admission to the United States during the period indicated. You must obtain such permission before
commencing your travel to the United States. Application forms for requesting permission to reapply for admission may be
obtained by contacting any United States Consulate or U.S. Department of Homeland Security office. Refer to the above
file number when requesting forms or information.

 

WARNING FOR ALL REMOVED ALIENS: Its a crime under Title 8 United States Code, Section 1326, for an alien who has been removed
from the United States to enter, attempt to enter, or be found in the United States without the Secretary of Homeland Security's express
consent. Depending on the circumstances of the removal, conviction for this crime can result in imprisonment of a period of from 2 to 20
years and/or e fine up to $250,000.

 

 

SPECIAL NOTICE TO SEX OFFENDERS: Federal Law requires a convicted sex offender, including an alien who has been removed from or
otherwise departed the United States and subsequently returns, to register in each jurisdiction in the United States in which he or she
resides, is employed, or is a student. Violation of this requirement can result in prosecution and Imprisonment for up te 10 years under
Title 18 United States Code, Section 2250.

DAVID NGUYEN K BORDER PATROL AGENT SAN DIEGO, CALIFORNIA
(Signature of officer serving warnin (Title of officer) (Location of DHS Office)

ae ee ne =a

Verification of Removal
(Complete this section for file copy only)

 

 

 

 

 

 

 

Departure Date Port of Departure Manner of Departure

 

 

 

Signature of Verifying Officer Title of Officer

 

 

 

 

 

 

 

 

 

 

 

Photograph of Alien Index Finger
4
_ AA Ry Ak sinan
(Signature of alien whose fingerprint ana photograph appear above) (Signature of official taking fingerprint)

DHS Form I-296 (1/42) Page 1 of 1

000075
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.60 Page 39 of 76

EXHIBIT H
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.61 Page AOlsf #8 194)
RESTRICTED Case: eae 12/20/2018, ID: 11127319, aa 8-2, ae of 75

TORI S. BRYANT, ESQ.

374 E. H Street, Ste. A, PMB 429
Chula Vista, CA 91910
Telephone: 619-208-0262

Arizona State Bar No. 020391
Attorney for Respondent

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OTAY MESA IMMIGRATION COURT

SAN DIEGO, CALIFORNIA
)
IN THE MATTER OF )
) File Number A215 823 556
)
NIRVAIR SINGH )
) Next Hearing: Individual/Credible Fear
) Review
In Removal Proceedings. ) October 15, 2018
) 1PM

JUDGE: Halliday-Roberts

 

RESPONDENT’S ADDENDUM/CORRECTIONS TO CREDIBLE FEAR INTERVIEW

L : | pers ARTMENT OF suet

EXHIBIT # sien 0 UTIVE OFFICE FOR
catherine Halley EEC GRATION I REVIEW
gct 1.5 2018 | OCT 15 2018
tmnmigration judge {MMIGRATION COURT

OTAY MESA (OTM)

000028
Case 3:20-cv-00165-GPC-AGS Document 1-3, Filed 01/24/20 _PagelD.62, Page 41 oF7 pe
‘ RESTRICTED Case: Jer? 12/20/2018, ID: 11127319, — 8-2, Page 29 0

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OTAY MESA IMMIGRATION COURT

SAN DIEGO, CALIFORNIA

)
IN THE MATTER OF )

) File Number A 215 823 556

)
NIRVAIR SINGH )

) RESPONDENT’S

) ADDENDUM/CORRECTIONS TO
In Removal Proceedings. ) CREDIBLE FEAR INTERVIEW

)

 

COMES NOW Respondent, by and through undersigned counsel, presenting an
addendum and/or corrections to responses given in a Credible Fear Interview dated September
20, 2018. Respondent’s asylum officer found his testimony to not be credible based on the
totality of the circumstances. Respondent offers this Addendum to provide clarity to the
testimony given to the officer.

Respondent claims that he was extremely nervous during his interview, and may have
misunderstood some of the questions even though a Punjabi interpreter was used. Respondent
was also under the influence of medication, and had recently been released from a lengthy stay in
a local hospital due to heart problems and blood pressure issues. Respondent takes roughly 7
medications or more each day to manage heart, blood pressure, pain, and low potassium issues.
Respondent complains that he does suffer negative effects due to the medications, including

headaches, pain, and confusion. Based on these factors, Respondent did not provide complete

answers to the questions asked of him.

000029
0 ry. _ 7 d . (Y; Hl 19¥Y)
AS ESTAS TED Ease TELS oP BIBRA To TPP BREED, Pack ATE"

Respondent is an Indian national from Lubana who fled India for the United States to
save his life. Respondent is married, with no children. His wife and other family members live
in India. Respondent entered the U.S. in August of 2018 with the help of a smuggler, whose
payment was arranged by his family. Respondent stated that he had no knowledge of the
arrangemenis made with his smuggler in his 1-831. Respondent’s intended destination was New
York to stay with his mother’s friend; however, he was not responsible for acquiring a sponsor or
finding a place to live. Respondent’s family handled his travel arrangements, and Respondent
did not participate in those decisions. (See I-831.)

Since his arrival in the U.S., Respondent’s family has arranged for a family relative to
sponsor him. The family member, Darvinger Singh, resides in the Fullerton, California area and
is prepared to be responsible for the Respondent, provide room, board, and transportation to all
of his court hearings. Respondent’s sponsor has regular communication with Respondent’s
family in India, including with Respondent’s wife.

Respondent testified that he was a member of the Shiromani Akali Dal political party, an
opposing party of the BJP Party. Respondent testified that he was beaten by BJP Party members.
The asylum officer found his testimony to be not credible regarding material issues. Respondent
supplies the following information for clarity.

Respondent was introduced to the Shiromani Akali Dal political party by his older
brother. Respondent’s brother introduced the respondent to the party leader, Simrom Ject Maan.
Prior to meeting the leader and observing his brother’s participation in the party, Respondent had
never joined a political party. Respondent did not pay a membership fee, complete registration,
Or sign up to become a member of the Shiromani Akali Dal political party. Respondent’s brother

was a worker with the party for approximately 5 years, as were some of Respondent’s friends.

000030
Cc 3:20-cv- - L (Y4 Of 15Y)
RESTRICTED Case: 16/200 POS B18 to: ASH or Bits? GID -F gb 9G F PE! /S

Respondent became interested in the Shiromani Akali Dal political party based on his
observations of the party members’ service to their community. The Shiromani Akali Dal
political party primarily was known for helping the poor with a number of services, primarily by
establishing an “eye camp” for the indigent.

Respondent testified during his interview that he was assaulted by members of the BJP
Party in January and July of 2018. He also was repeatedly threatened by members of the BJP
party for his affiliation with the Shiromani Akali Dal political party. Respondent suffered
injuries as a result of the attacks and was treated by the village doctor. Respondent did attempt to
file a police report regarding his attacks. His father accompanied him to the police station to
report what had occurred and who was responsible. The police refused to help the Respondent
or accept his complaint on both occasions when Respondent tried to report the attacks on him.

Prior to Respondent’s attacks by the BJP, Respondent’s brother Karnall Singh was killed
in September of 2016, and his brother’s son Gurpreet Singh (Respondent’s nephew) was killed in
May of 2018. Respondent’s brother and nephew were killed by members of the BJP. See
Respondent’s brother’s and nephews death certificates — Exhibits A— Respondent’s brother’s
(Karnall Singh) death certificate and B— Respondent’s nephew’s (Gurpreet Singh) death
certificate. See also Respondent’s (Nirvair Singh) birth certificate to establish familial

relationship.

Respondent is open to be questioned by the Court regarding his incomplete responses to

the asylum officer.

000031
O0.cy). ope. ae (¥4 Of 1D9)
CSRESTRICTED Case: 12295 PPS OB 04S to: AP HS Etre: Page age,aot %

Respectfully Submitted on the 15" of October, 2018
aw PR
v

Tori S. Bryant

 

Attorney for Respondent

CERTIFICATE OF SERVICE

1, Tori S. Bryant, hereby certify that 1 have served a copy of the following Dept. of State Country

Conditions Report to DHS Counsel in person, in court on October 15, 2018, at the following
address:

DHS Counsel
P.O. Box 438150
San Diego, CA 92143-8150

BY: Sp

000032
 

 

et So

e 45(8P P6 199)

 

ag

elID.66 Pa

             

wee th, Meee

   

 

 

 
 

Sorte ach

ae pate ey

 

e
tides NOG : ‘ . : :

 

000033
ot 159)

_ REST FEUERE SES. PRaHA 9p File 0/2480. Ravel. Ga qPags,hpept 1

  

 

‘ARAEegps b

    
 
  
  

 
 
 
    
  

 

    
 

 

    
 
 

‘ : sinment.of est:
: eee tra 338 Seem few:
: = ts "Health 2 Fore, Beifcre Department:
i ee are” 2 ee ore ulsorzge sia a ia, Ware ee
: = "at “et he wt . at B68 a ‘ pe = - Gitor 8 Regisir fF Fi pe
Bo cgemies .
EG oe ee He nedifede Benth Cerificate - oe! a
Fett _ | fee snete tise ater 0 far der Be et ies HS faerge FS wet att Hs | fii a
(2. Rae SETS, eens nats Foon car rs ray Me-AZ., 22. Ye A
sfc: bse ae CEST EN cca TERT EMT A: at SEMI isis Sonate |
% a gee Ferg PMT... tes, Hs. ell, Ss
ee mel i . . - fee a:
' ‘ SSH ey io og oe ee gy HE,
- 253 as te cevtity thal the fatiowirsg ponelion: has bead ‘taken ‘team tie “atigi inal: Geath ”. : He %
. fe 3 reg'stered in the Geath, mgeny cal Registrar, Births & Dpaths, Mu ae org
j fie ram Fanchayal Bloch SoHEAN, Centre - oe ti: Zz. Pei ae Le Bhs Vee
k Gigs riRiock (PH, co oe HUN. Tehst.n ALAR E! Kio fit B

   
  

AC Pr. Ar

SE Soa: Mey. AUR 3 a0 . NeQshp

3 A Esocne Ss ‘Na

  

   
   

 

 
 
     
      
 

 

 
    
  

3 Speen ae, é Name ot Deceased's: AWA Sys MBNA: ae’ be Heads
, Ele rg rat, Date of b Deatii C.F {ut a FEE RINT / Place of Death: 2D. Reeate?, = -
; ay Rese a 23 nest, ; Gate ct Regist ation 22. Ji 4 ee epee Segeresons hs we ee Pt :
: ee ae ee ihe Geceasdg 4) .
i s WV vite NuURPR AR LG cRNA” ie
“pe Mad si. Asa, Pula a Bars
: o a net pee al wii prepared ceca ay Bs
Bee | oe aes oe ale
, o : > ‘ oe & : nae
: ms rote cee os * iran yes eyrgpeny ua Z 7 cr : ae

3 hewoly er Ht argey Stew Fema Pa ox weiner rear raet rede fe a ach fest weet

“ngs te, aed uf Death , NALD Oui SE GUA given in the Céaty Cert wai, ny

aisles Gi every birth ang Seth oe . et

Leal ficient fapuittiain: (Pb) india i; a a! fi oe a fgets
000034
e AAG 96!9¥)
of..75:. :

   

  
   
  

(Gia aoe? BE a

  
    

Set ew

 

 

    

 

 

 

   

ent Cele ak fee ke

      
     
 

 

 

1D.69 - Ot 96199)
ED Case -2, Page 3 gue Ag
“ost
DocianentSeties
~ S769126 |
UATa AgaTa/ Government of Punjab ;
. frassufssssetifers
Heal and Family Welfare Department -
vagal aro. » ow Stesfreranereds, dy pt
s go homie a es Chief Registrar Births and Deaths, Punjab’ >
ae ots = Heetfezte/Death Certificate

iar is Seema a ges es en ten Ge eect eee?
SER anne Seger eee me eee Cpa aiieCarMes AN Ee Te i

This is to cartify that rau information has been teken from the origina: dasth record which is ‘casita in the death register of
Loca! Registrar, Births and Degths, Municipal Corporation / Council f Sub-Centre SMO- AE CITY, Pipes/Biock {P.H.C) -
Tehad Jalandhar-t iene Jalandhar of a State for the year a

Hea ets Name of Deceased oN ere a te gfe Aecunrei Sigh
fat Sex 7 OSE, ae SR OL
_| fugr err / Father's Name: eS wake PfatKamall Singh Teo
Se ae Na of Deceased Mater : _.. BAWEnknown
Ws eres) Place of Death: | oe Pi ee fee cAUss, Rea ;
: _| Mee fist / Date of Death: 2 “il 25-May-2018 : ls
< joes | bare owe bray Regtetration Na: -osvmnovwernoeiienss2—- creer Ce Do eens Sn la
eiswius  - x" wikrug :
“ Address of Deceased atthatimeofdesin Permanent se of tha Deceased
. Gaye Fae", Yass yNurpur Lubana, Kapurthaia ee - ) ‘ Gdtisame
_ ; Bee a sc ssiinet te ala meat we
Date of Issuance : Giripece te Digitally Signed by: Raj Kumar Badhan
Dasignation : sMO°

   
    
 
  
 
   

{Stamp and eign of certificate painting center}
Remark - ok vv

ivi, HOSPH,

07-Jun-2016
” Jalandhar-iiJalandhar -

 

; he: dadsteca tats teas eieetena|
Note. The cause of Oaath registered in Death

 

 

   
 

 

 

 

 

Disclaimer + “This fs a digitally Signed Carti
i ' verification of this document, befar
Organization or Coincany at any othe vehére tt J : k
The Content ef this document could ne We med using the document sail nimber atthe folowing wed ik,
hittpv/edistrict. punjab. aia .
\ *
anfie grade som
Motel 4 Gewmeudem Plea
Phot URPESTED )
P TED
Notary Kapsthala 'Pb) India _ La ee
ALA OCT.20ia. 1 cee coxtath ance oO |

000036
SBP RS 15Y)
_ Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.70 Page 4
RESTRICTED Case: 4 . ole ae ee DELTAS ES19: OTe Or2. Pass, SOF 19.5:

 

   

             
 

    

    
 

    

000037
 

. 1U1 of 15Y)
CASE TN OTR SEG A817 Tae 1-9, Files, 9424120. RagelD. 7d, gage, 69.0! 7°

-

TRANSLATION FROM PUNJABI TO ENGLISH

D.P.H-368 : Form No. 9 (see rule 9/14)
Serial No. 0261796 - ;
é This late record is entered by

 
  
   

  

  

“a the orders of SDM/ Distt.
SD Registrar
KPT.
! GOVT. OF INDIA :
High Commission Embassy |BIRTH CERTIFICATE ~

 

Seal: Govt. of Punjab

This is to certify that the following information has been taken from the original
birth record which is registered in record of Local registrar Birth & Death DHILWAN,
Tehsil DHILWAN, District KAPURTHALA of Punjab State.

 
 
   

Name: NIRVAIR SINGH Registration No. 13
Sex: MALE (Male/Female) Date of Registration: 02.06.1998
Birth Place: NURPUR LUBHANA Date of Birth: 25.03.1971
Mother’s Name: MANJIT KAUR Full parental address:

VILL. NURPUR LUBHANA

PO NURPUR LUBHANA

PS DHILWAN

DISTRICST KAPURTHALA .
Father's Name: NIRANJAN SINGH Son of DAYA SINGH
Signature of onsen OAR Signature of Certificate
Preparing Authority ce issuing Authority

Name: Sd/- > We bd/- & Rubber Stamp/-
Designation: ; H.O
: S DHILWAN
KAPURTHALA
Seal

EKER EAE CAE EEE CREEK EWE TE EEE HERE AE EE REE Eee eae

Note: - Issued u/s 12/17 of the registration of Birth & Death Act, 1969 (Govt. of India)

VAUD OUT SIDE INDIA

é Cc of Document

fy KAPURTHALA (P.) INDIA

4 1 OCT 2018
000038
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.72 Page 51 of 76

EXHIBIT |
-- Ca ee ee ere eee GH76f 76

IMMIGRATION COURT
7488 CALZADA DE LA.FUENTE
SAN DIEGO, CA 92154

“In the Matter of: Case No: A215-823-556

SINGH, NIRVAIR
IN: CREDIBLE FEAR REVIEW PROCEEDINGS

 

Respondent
ORDER OF THE IMMIGRATION JUDGE

was held in the matter noted above. Testimony [Y¥] was [ ] was not
taken regarding the background of the Applicant the Applicant's fear
of returning to his/her country of origin or last habitual residence.

On Oct 15, 2018 at 1:00 P.M. a review of the a Fear Determination

[ ] has ] has not established a significant possibility that he/she
would be pefSecuted on the basis of his/her race, religion, nationality,

membership in a particular social group, or because of his/her political
opinion.

After 2s (i has. of the evidence, the Court finds that the Applicant
[

The Court further finds that the Applicant [ ] has UX has not

established a significant possibility that he/she would be intentionally
subjected to serious physical or mental harm inflicted by, or at the
instigation of, or with the consent or acquiescence of, a government official
or other person acting in an official capacity.

ORDER: It is hereby ordered that the decision of the immigration officer is:

Xi Affirmed, and the case is returned to the DHS for removal of the
alien.

{ ] Vacated.

This is a final order. There is no appeal available.

DONE and ORDERED this IS | day of 0 chober 20 1S :
C\_ 2

CATHERINE HALLIDAY-ROBERTS
Immigration Judge

   

 

CERTIFICATE OF SERVICE
THIS DOCUMENT WAS SERVED BY: MAIL (M) PERSONAL SERVICE (P)

TO: [P] EN} {J ALIEN c/o Custodial Officer [ ] ALIEN's ATT/REP [P] DHS
DATE: 6 BY: COURT STAFF ~
Attachments: [ ] EOIR-33 [ ] EOIR-28 { ] Legal Services List [ ] Other

 

ONnAANA
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.74 Page 53 of 76

EXHIBIT J
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.75 Page 54'b¥ 78 19%) ...
;° RESTRICTED Case: 18:73017, 12/20/2048, ID:.11127319, DktEntry: 8-2, Page 44 of 75

. a a oP ip os ee

M. é

»

” ae fe

IMMIGRATION COURT
7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154:.

weet

TO; 5
SINGH, NIRVAIR
C/O DHS
DHS CUATODY
SAN DIEGO, CA 92154

FILE: A215-823-556

RE: SINGH, NIRVAIR
NOTICE OF REVIEW OF CREDIBLE FEAR DETERMINATION

PLEASE TAKE NOTE THAT YOUR REQUEST FOR REVIEW OF THE DHS CREDIBLE FEAR
DETERMINATION HAS BEEN SCHEDULED/RESCHEDULED BEFORE THE IMMIGRATION COURT
ON Oct 1, 2018 AT 1:00 P.M. AT THE FOLLOWING ADDRESS;

7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

YOU MAY CONSULT WITH A PERSON OR PERSONS OF YOUR CHOOSING PRIOR TO THE REVIEW.
SUCH CONSULTATION IS AT NO EXPENSE TO THE GOVERNMENT AND MAY NOT
UNREASONABLY DELAY THE PROCESS.

IN THE EVENT THAT YOU ARE RELEASED FROM CUSTODY, YOU MUST IMMEDIATELY REPORT
ANY CHANGE IN YOUR ADDRESS AND TELEPHONE NUMBER TO THE IMMIGRATION COURT ON
THE ATTACHED FORM EOIR-33. IF YOU FAIL TO PROVIDE AN ADDRESS, YOUR SCHEDULED
REVIEW MAY BE HELD IN YOUR ABSENCE.

FOR INFORMATION REGARDING THE STATUS OF YOUR CASE, CALL TOLL FREE
1-800-898-7180 OR 240-314-1500.

aA

 

CERTIFI ON OF SERVICE

THIS DOCUMENT WAS SERVED BY: MAIL PERSONAL SERVICE (P)
TO: ALIEN [.] ALIEN c/o Custodial Officer, [ ] ALIEN's ATT/REP DHS
DATE: 2 BY: COURT STAFF “Ay

 

Attachments: { ] EOIR-33 [ } EOIR-28 ‘[ ] Legal Services List [ ] Other

 

U4

000044
ocum 1-3 Filed 01/24/

20
1 POR USO1B ID. 11127319, DKtEnty 8-2, Rage as of 75

CA RT TTEREEDD

58 ore 19)
age tes” e rage |
(

.

IMMIGRATION COURT
7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

SINGH, NIRVAIR”

DHS

DUS CUATODY.

SAN DIEGO, CA 92154

FILE: A215-823-556

RE: SINGH, NIRVAIR
NOTICE OF REVIEW OF CREDIBLE FEAR DETERMINATION

PLEASE TAKE NOTE THAT YOUR REQUEST FOR REVIEW OF THE DHS CREDIBLE FEAR
DETERMINATION HAS BEEN SCHEDULED/RESCHEDULED BEFORE THE IMMIGRATION COURT
ON Oct 3, 2018 AT 08:00 A.M. AT THE FOLLOWING ADDRESS:

7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

YOU MAY CONSULT WITH A PERSON OR PERSONS OF YOUR CHOOSING PRIOR TO THE REVIEW.
SUCH CONSULTATION IS AT NO EXPENSE TO THE GOVERNMENT AND MAY NOT
UNREASONABLY DELAY THE PROCESS.

IN THE EVENT THAT YOU ARE RELEASED FROM CUSTODY, YOU MUST IMMEDIATELY REPORT
ANY CHANGE IN YOUR ADDRESS AND TELEPHONE NUMBER TO THE IMMIGRATION COURT ON
THE ATTACHED FORM EOIR=33. IF YOU FAIL TO PROVIDE AN ADDRESS, YOUR SCHEDULED
REVIEW MAY BE HELD IN YOUR ABSENCE,

FOR INFORMATION REGARDING THE STATUS OF YOUR CASE, CALL TOLL FREE
1-800-898-7180 OR 240-314-1500.

 

CERTIFICAELON OF SERVICE
THIS DOCUMENT WAS SERVED BY: Marl QO) PERSONAL SERVICE (P)
To: MY ALIEN [ IEN c/o Custodial Officer »[ ] ALIEN's ATT/REP M DHS
DATE: lo foz\t¢ BY: COURT STAFF YY \
Attachments: [ ] EOIR-33 [ ] EOIR-28 fr] Services List [ ] Other

04

 

000042
Case 3:20-cv-00165-GPC-AGS Document 1-3. Filed 01/24/20 | POE ee)
- RESTRICTED Case: pea 79/20/3018, ID: 4 vars 6. FB ID bbg Page 5b. of 7%

IMMIGRATION COURT
7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

TO:
SINGH, NIRVAIR
DHS
DHS CUATODY
SAN DIEGO, CA 92154

FILE: A215-823-556

RE: SINGH, NIRVAIR
NOTICE OF REVIEW OF CREDIBLE FEAR DETERMINATION

PLEASE TAKE NOTE THAT YOUR REQUEST FOR REVIEW OF THE DHS CREDIBLE FEAR
DETERMINATION HAS BEEN SCHEDULED/RESCHEDULED BEFORE THE IMMIGRATION COURT
ON Oct 15, 2018 AT 01:00 P.M. AT THE FOLLOWING ADDRESS:

7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

YOU MAY CONSULT WITH A PERSON OR PERSONS OF YOUR CHOOSING PRIOR TO THE REVIEW.
SUCH CONSULTATION IS AT NO EXPENSE TO THE GOVERNMENT AND MAY NOT
UNREASONABLY DELAY THE PROCESS.

IN THE EVENT THAT YOU ARE RELEASED FROM CUSTODY, YOU MUST IMMEDIATELY REPORT
ANY CHANGE IN YOUR ADDRESS AND TELEPHONE NUMBER TO THE IMMIGRATION COURT ON
THE ATTACHED FORM EOIR~-33. IF YOU FAIL TO PROVIDE AN ADDRESS, YOUR SCHEDULED
REVIEW MAY BE HELD IN YOUR ABSENCE.

FOR INFORMATION REGARDING THE STATUS OF YOUR CASE, CALL TOLL FREE
1-800-898-7180 OR 240-314-1500.

 

CERTIFICATION OF SERVICE @
THIS DOCUMENT WAS SERVED BY: MAIL (M} PERSONAL SERVICE ((P)
TO: [{P] ALIEN [ ] ALIEN c/o Custodial Officer [ ] ALIEN's /REP [P] DHS
DATE: 10/09/2018 BY: COURT STAFF RR

Attachments: [ ] EOIR-33 [ ] EOIR-28 [ ] Legal Services List [ ] Other

 

U4

000041
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.78 Page 57 of 76

EXHIBIT K
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.79 Page 58'HO7 19¥) .

RESTRICTED Case: 18-73017, 12/20/2018, ID: 11127319, ca 8-2, Page 43 of 75

x . t
see ine?

* : :
fy

IMMIGRATION COURT
7488 CALZADA DE LA FUENTE
SAN- DIEGO, CA 92154

SINGH, NIRVAIR

DHS

DHS CUATODY

SAN DIEGO, CA $2154

FILE; A215-823-556

RE; SINGH, NIRVAIR
NOTICE OF REVIEW OF CLAIMED STATUS

PLEASE TAKE NOTE THAT THE ABOVE CAPTIONED CASE HAS BEEN
SCHEDULED/RESCHEDULED BEFORE THE IMMIGRATION COURT ON
Oct 9, 2018 AT 8:00 A.M. AT THE FOLLOWING ADDRESS:

7488 CALZADA DE LA FUENTE
SAN DIEGO, CA 92154

IN THE EVENT THAT YOU ARE RELEASED FROM CUSTODY, YOU MUST IMMEDIATELY .REPORT
ANY CHANGE IN ADDRESS AND TELEPHONE NUMBER .TO THE IMMIGRATION COURT ON THE
ATTACKED FORM EOIR-33. IF YOU FAIL TO PROVIDE AN ADDRESS, YOUR SCHEDULED
REVIEW MAY BE HELD IN YOUR ABSENCE. i

FOR INFORMATION REGARDING THE STATUS OF YOUR CASE, CALL TOLL FREE
1-800-898-7180 OR 240-314-1500.

 

CERTIFICATION OF SERVICE
THIS DOCUMENT WAS SERVED BY: MAIL PERSONAL SERVICE (Pp

To: WA. Ars ( LIEN c/o Custodial Officer [ ] ALIEN's ATT/REP if DHS
DATE: _\O loz BY: COURT STAFF

Attachments: [ ] EOIR-33 [ ] EOIR-28 [ ] Legal Services List [ ] Other

 

US

<

000043
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.80 Page 59 of 76

EXHIBIT L
CastESTRIGTED Case d AD 1 Dori0Ga0i1s ID-iledoyBert2 Dxtraaa}184, Pagect6Graf 76

TORI S. BRYANT, ESQ. DETAINED
374 E. H ST, STE, A, PMB 429

CHULA VISTA, CALIFORNIA 91910

Telephone: 619-208-0262

Tori S. Bryant
Arizona State Bar No. 020391
Attorneys for Petitioner

UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
NIRVAIR SINGH,

 

)
Petitioner, )

) Case File No.
v. }

) Immigration File No. A: 215-823-556
JEFFERSON SESSIONS, III, )
Attorney General, )

) PETITION FOR REVIEW
Respondent. )

 

The above-named Petitioner hereby petitions for review by this Court of the decision of the
Immigration Judge affirming the Asylum Office’s (AO) negative credible fear finding on
October 15, 2018. A copy of the decision is attached.

To date, the Immigration Judge’s decision is a final order, not reviewable by the Board of
Immigration Appeals.

Jurisdiction is asserted pursuant to 8 U.S.C. §1105(a) and 1252(a)(1) (removal cases).

Venue is asserted pursuant to 8 U.S.C, § 1252(b)(2) (removal cases) because the Immigration
Judge completed proceedings in (Otay Mesa) San Diego, California, within the jurisdiction of

this judicial circuit.
CasBBSORIE OGD 64SPC18G80 1B odd /NERO18, IBidd 01297/20DktantID.82, Page Bdp4 76

This petition is timely filed pursuant to 8 U.S.C. § 1252(b)(1) as it is filed within 30 days

of the final order of removal.

RESPECTFULLY SUBMITTED this 3“ day of November, 2018.

BY:

Tori S, Bryant, (Attommey at Law
374 E. H Street, Suite A, PMB 429
Chula Vista, CA 91910
619-208-0262 Telephone
619-872-4363 Facsimile

Attorney for Petitioner
CaRESTRIOTED CaS? Fe50381 Dacvow7no 183 Ici 7SEM2OKthaas/ 188 Pagees4dy af 76

Certificate of Service

I certify that on Saturday, November 4th, 2018, I mailed, priority express mail, postage prepaid,
a true and complete copy of the foregoing petition to:

ATTORNEY GENERAL
Jefferson Sessions, III

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

OFFICE OF IMMIGRATION LITIGATION
Thomas W. Hussey, Director

U.S. Department of Justice, Civil Division
1331 Pennsylvania Avenue, NW
Washington, DC 20004

Petitioner Jesus Pablo de Pablo
C/O Otay Mesa Detention Center
7488 Calzada de la Fuente

San Diego, CA 92154

ICE

Otay Mesa Detention Center
7488 Calzada de la Fuente
San Diego, CA 92154

Tori S. Bryant,“Esq. 7

 
cas& SIORPSERERSSCRIS? Bod MNES. Pict CLARA QPHEGED £2, Page 66476

IMMIGRATION COURT
7488 CALZADA‘ DE LA FUENTE
SAN DIEGO, CA .92154

In the Matter of: Case No: A215-823-556

SINGH, NIRVAIR

 

IN: CREDIBLE FEAR REVIEW PROCEEDINGS
Respondent ;

ORDER OF THE IMMIGRATION JUDGE

was held in the matter noted above. Testimony [ ¥] was [ J] was not
taken regarding the background of the Applicant dnd the Applicant's fear
of returning to his/her country of origin or last habitual residence.

On Oct 15, 2018 at 1:00 P.M. a review of the y CY) as Fear Determination

{i ] has f[ has not established a significant possibility that he/she
would be peéSecuted on the basis of his/her race, religion, nationality,

membership in a particular social group, or because of his/her political
opinion.

After ae has. of the evidence, the Court finds that the Applicant
]

The Court further finds that the Applicant [ ] has x has not

established a significant possibility that he/she would be intentionally
Subjected to serious physical or mental harm inflicted by, or at the
instigation of, or with the consent or acquiescence of, a government official
or other person acting in an official capacity.

ORDER: It is hereby ordered that the decision of the immigration officer is:

Xs Affirmed, and the case is returned to the DHS for removal of the
alien. : :

f ] Vacated,

This ig a final order. There is no appeal available.

1 + y! ii | .
DONE and ORDERED this | , day of j.¢€ bud &, ee ay =
an in oe

    

'
: samen!

CATHERINE HALLIDAY-ROBERTS
Immigration Judge

 

CERTIFICATE OF SERVICE

 

 

THIS DOCUMENT WAS SERVED BY: MAIL (mM) PERSONAL SERVICE (B)
TO: [P} ALIEN} [ ] ALIEN c/o Custedial Officer [ ] ALIEN's ATT/REP [P] DHS
DATE; Adi St BY; COURT STAFF pe

Attachments: [ ] EOIR-33 f } EOIR-28. { } Legal Services List [ ] Other

Fs th

 
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.85 Page 64 of 76

EXHIBIT M
Cape-8 PRIOFPDLOadeP (84G61 7D04108/20 1831DE 40 03974/20ktPatyiD a6 Paagd 63 St 76

TORI S. BRYANT, ESQ. DETAINED
374 E. H ST, STE. A, PMB 429

CHULA VISTA, CALIFORNIA 91910

Telephone: 619-208-0262

Tori S. Bryant

Arizona State Bar No. 020391
Attorneys for Petitioner

UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

 

NIRVAIR SINGH,

)
Petitioner, )

) Case File No.
Vv. )

) Immigration File No. A: 215-823-556
JEFFERSON SESSIONS, Il, )
Attorney General, )

} MOTION FOR ACKNOWLEDGMENT
Respondent. ) OF STAY OR IN THE ALTERNATIVE

FOR A DISCRETIONARY STAYOF
REMOVAL

 

The above-named Petitioner hereby moves this court to issue an order that a stay of removal
is in effect pursuant to $106(a)(3) of the Immigration and Nationality Act (INA), 8 U.S.C. §1105
(a)(3); or, alternatively, pursuant to Rule 18 FRP, that this court issue a stay of removal pending
judicial review of a final order of deportation by the Board of Immigration Appeals.

The order is necessary for the following reasons:

1) Petitioner filed in this court a petition for review of an order of removal entered by the

San Diego Immigration Court in Otay Mesa, California.
CaRESIRIG IER CAtH b8x881 DddlAReA? 183 ID: LLNS SBA) 2D KERHD a Pegged 6r 76

2)

3)

4)

5)

6)

INA § 106(a)(3), 8 U.S.C. §1105(a)(3), provides that removal shall automatically be
Stayed upon filing a petition of review in the Circuit Court of Appeals.

Petitioner believes that both the AO and Immigration Judge are mistaken as a matter of
law, and that an automatic stay of deportation is in effect as to petitioner. Alternatively,
Petitioner is requesting an affirmative stay before this Court, during the pendency of this
appeal.

Petitioner contends that to deny an automatic stay of deportation is an unconstitutional
violation of the right to due process under the Fifth Amendment of the U.S. Constitution.
Petitioner submits that, at a minimum, this court would need the administrative record of
proceeding to review the factual and legal issues before a stay could be denied.
Petitioner contends that he has a substantial liberty interest at stake, his right to live with
his family in this country. Landon v. Plasencia, 459 U.S. 21 (1982). Mr. Singh has
recently arrived in this country fearing for his life if he remained in India. A denial of a
Stay would render his petition for review in this court MOOT.

Petitioners appeal will raise substantial and novel issues of law as to whether the AO and

Immigration Judge applied the law correctly to this case.
WHEREFORE, Petitioner requests that:

1. This petitioner for judicial review be granted;

2. Respondent be directed to enter an order terminating the deportation proceedings
against the petitioner;

3. This Court issue an order of a stay of deportation pending judicial review of a final
order of deportation by the Immigration Court;

4. This Court grant reasonabie attorney’ s fees;

5. This Court grant such other and further relief as may be appropriate.
CaRES PRIOTED GadeP 847361 7D 4 4v06420 1831DF lead 23974/2DktPatg!O-33 PkgeS of 4f 76

RESPECTFULLY SUBMITTED this 3% day of November, 2018.

Tori S. Brydut, Attorney at Law
374 E. H Street, Suite A, PMB 429
Chula Vista, CA 91910
619-208-0262 Telephone
619-872-4363 Facsimile

Attomey for Petitioner
CasRSS6RIRGERLARSCIRIS0 Ho dHNH2918, lic 1678974 0DtEqep.48, Page 626476

Certificate of Service

I certify that on Saturday, November 4th, 2018, I mailed, priority express mail, postage prepaid,
a true and complete copy of the foregoing petition to:

ATTORNEY GENERAL
Jefferson Sessions, [IT

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

OFFICE OF IMMIGRATION LITIGATION
Thomas W. Hussey, Director

U.S. Department of Justice, Civil Division
1331 Pennsylvania Avenue, NW
Washington, DC 20004

Petitioner Jesus Pablo de Pablo
C/O Otay Mesa Detention Center
7488 Calzada de la Fuente

San Diego, CA 92154

ICE

Otay Mesa Detention Center
7488 Calzada de Ja Fuente
San Diego, CA 92154

SU Ph

Tori S. Bryant, Esq.

 
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.90 Page 69 of 76

EXHIBIT N
Case 3:20-29980 165 76PT. AGE! S2Od Fit 118858RG Oitknty: Phgkave1 abage 70 of 76

 

 

 

 

 

UNITED STATES COURT OF APPEALS | BYP ED
FOR THE NINTH CIRCUIT

NOV 13 2018
MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

NIRVAIR SINGH, No. 18-73017

Penhonet, Agency No. A215-823-556
Board of Immigration Appeals

MATTHEW G. WHITAKER, Acting
Attorney General,

Respondent.

 

 

ORDER

A review of this court's docket reflects that the filing and docketing fees for

this petition remain due. Within 21 days after the date of this order, petitioner shall

pay to this court the $500.00 filing and docketing fees for this petition or file in this

court a motion to proceed in forma pauperis.

The filing of a motion to proceed in forma pauperis will automatically stay

the briefing schedule under Ninth Circuit Rule 27-11.
Case 3:20-GA80168- C007, GH1 IAA Pdat 11985906, Akira: @dgAager ofaye 71 of 76

The Clerk shall serve a Form 4 financial affidavit on petitioner.
If petitioner fails to comply with this order, this petition will be dismissed

automatically by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Tina S. Price
Deputy Clerk
Ninth Circuit Rule 27-7
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.93 Page 72 of 76

EXHIBIT O
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.94 Page 74 b?/76t 199)
Case: 18-73017, 03/08/2019, ID: 11221743, DktEntry: 13, Page 1 of 2

UNITED STATES COURT OF APPEALS F | Lis D

FOR THE NINTH CIRCUIT MAR 8 2019

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

NIRVAIR SINGH, No. 18-73017
Petitioner, Agency No. A215-823-556
Vv. |
| ORDER

WILLIAM P. BARR, Attorney General, |
|
Respondent. |

 

On February 19, 2019, the court dismissed this petition for review for failure
to prosecute because petitioner had not paid the filing fee or filed a motion to
proceed in forma pauperis. See 9th Cir. R. 42-1. Petitioner has now filed a motion
to proceed in forma pauperis.

The motion to reinstate this petition is granted (Docket Entry No. 12). The
February 19, 2019 order is vacated, and the petition for review and temporary stay

of removal are reinstated.

KAM/MOATT
Case 3:20-cv-00165-GPC-AGS Document1-3 Filed 01/24/20 PagelD.95 Page 74 U#Yeri 199)
Case: 18-73017, 03/08/2019, ID: 11221743, DktEntry: 13, Page 2 of 2

The certified administrative records have been filed. Any pending motions
will be addressed by separate order. Briefing remains suspended pending further

court order.

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Katherine Milton
Deputy Clerk
Ninth Circuit Rule 27-7

KAM/MOATT as 18-73017
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.96 Page 75 of 76

EXHIBIT P
Case 3:20-cv-00165-GPC-AGS Document 1-3 Filed 01/24/20 PagelD.97 Page 7@tswét 15Y)
Case: 18-73017, 06/27/2019, ID: 11347103, DktEntry: 14, Page 1 of 1

UNITED STATES COURT OF APPEALS F LE D

FOR THE NINTH CIRCUIT JUN 27 2019

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

NIRVAIR SINGH, No. 18-73017
Petitioner, Agency No. A215-823-556
ei.
| ORDER

WILLIAM P. BARR, Attorney General, |

Respondent.

 

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

We generally lack jurisdiction to review direct challenges to credible fear
determinations in expedited removal proceedings, See 8 U.S.C. §1252(a)(2)(A);
Pena v. Lynch, 815 F.3d 452 (9th Cir. 2016). The petition for review does not
raise a colorable constitutional claim. See Pena, 815 F.3d at 456. The
government’s motion to dismiss this petition for lack of jurisdiction (Docket Entry
No. 9) is granted.

We do not address whether petitioner can bring a habeas petition pursuant to
8 U.S.C. § 1252(e)(2). See Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917
F.3d 1097 (9th Cir. 2019).

All other pending motions are denied as moot. The temporary stay of
removal will terminate upon issuance of the mandate.

DISMISSED.

KAM/MOATT
